DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of forming a piezoelectric thin film, classified in H03H9/562.
II. Claims 11-20, drawn to a method of forming a piezoelectric thin film, classified in H01L41/319.

The inventions are independent or distinct, each from the other because:
Inventions I and Invention II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different device, mode of operation, function or effect. For example, Invention I requires: the nitride of the Group III element on the substrate to have a crystallinity of less than about 1.0 degree at Full Width Half Maximum to about 10 arcseconds at Full Width Half Maximum measured using X-ray diffraction, which is not required by Invention II; and invention II requires: providing an inert gas and a nitrogen process gas to the process chamber, sputtering the Group III element to provide a Group III seed layer directly on the substrate, stabilizing the process chamber, and forming an acoustic resonator device on the piezoelectric thin film, which is not required by Invention I.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The limitations specific to Invention I and Invention II are distinct and mutually exclusive to each other therefore finding the details specific to the limitations of each invention would require separate and distinct searches and a prior art reference that would read on one of the inventions might not read on the other inventions because of these mutually exclusive limitations and materially different design, mode of operation, function or effect; therefore an examination burden would be placed on the examiner should the restriction/election requirement not be required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Robert Crouse on 08/02/2021, a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 
Information Disclosure Statement
The Information disclosure statements (IDS) filed on 10/18/2019 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue". These factors include, but are not limited to (see MPEP §§ 2164.01(a)): 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Based on the evidence regarding each of the above Wands factors, the specification filed at the time of invention would not have provided an enabling disclosure to one skilled in the art on how to make and/or use the claimed invention of claim 7 without undue experimentation.  
Specifically, Claim 7 line 3 recites “a sputtering temperature profile”. There is no description in the claims or the specification of what this sputtering temperature profile is or can be, for example the only mention of a sputtering temperature is if claim 7 line 3 and does not include any description of the sputtering temperature profile. 
Therefore based on at least the state of the prior art, the level of ordinary skill in the art, the level of predictability in the art, the lack of direction provided by the inventor, the lack of working examples, and the quantity of experimentation needed to make or used the invention based on the content of the disclosure regarding the sputtering temperature profile, the disclosure of the application upon filing would not enable one skilled in the pertinent art to make or use the invention as claimed in claim 7 without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2-3 recites “between about 350 degrees Centigrade and about 850 degrees Centigrade”, Claim 1 line 3-4 recites “less than about 1.0 degree at Full Width Half Maximum (FWHM) to about 10 arcseconds at FWHM measured using X-ray diffraction”, and Claim 9 line 2-3 recites “between about 400 degrees Centigrade and about 600 degrees Centigrade”. The term “about” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention as claimed, for example, what can be considered to be about 350 degrees Centigrade?, is 200 degrees Centigrade about 350 degrees Centigrade? what can be considered about 1.0 degrees at FWHM?, is 2.0 degrees at FWHM about 1.0 degrees at FWHM?, etc., thereby rendering the claims indefinite. For the purpose of examination, the examiner interprets the term about to be plus or minus 25%, for example, about 350 degrees Centigrade will be considered equivalent to 262.5-437.5 degrees centigrade.
Claim 1 line 5 introduces a “Group III element” and Claim 3 recites that the Group III element can be aluminum or scandium. It is not clear from the claims and the specification what can be considered a Group III element and what cannot be considered a Group III element, thereby rendering the claims indefinite. It is understood by the examiner that Group III elements may include Group IIIa elements such as boron, aluminum, gallium, 
Claim 7 line 3 recites the limitation “a sputtering temperature profile”. The claims and the specification lack an enabling disclosure of the sputtering temperature profile (see above 112a rejection of claim 7), therefore it is not sufficiently clear what can be considered a sputtering temperate profile as claimed, thereby rendering the claim indefinite. For the purpose of examination, the examiner interprets any change in sputtering temperature to be a sputtering temperature profile as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0064645 to Teshigahara in view of US 2007/0080611 to Yamada.
As per claims 1-3 and 9, Teshigahara discloses a method of forming a piezoelectric thin film, the method comprising:
[1] heating a substrate (substrate 2, Fig 1-2) in a process chamber (sputter chamber as shown in Fig 2) to a temperature between about 350 degrees Centigrade and about 850 degrees Centigrade (18-600°C or more preferably 200-400°C, Para 0037) to provide a sputtering temperature of the substrate; and sputtering a Group III element (aluminum 102 and/or scandium 101, Fig 2) from a target (alloy target material 10, Fig 2) in the process chamber onto the substrate at the sputtering temperature to provide the piezoelectric thin film (ScxAl1-xN where x = 0.05-0.5; Para 0027 and 0029) on the substrate (Para 0027-0031 and 0035-0037). 
[2] wherein the target comprises a first target including a first element from Group III (aluminum 102, Fig 2) and a second target including a second element from Group III (scandium 101, Fig 2) (Para 0011 and 0030 describe a two-target sputtering step in which an aluminum target and a scandium target are simultaneously sputtered to form ScAlN on the substrate) or a single composite target including the first and second Group III elements (see alloy target material 10 in Fig 2 comprising aluminum 102 and scandium 101; Para 0010 and 0029), wherein sputtering the Group III element from the target comprises: sputtering the first element from Group III onto the substrate and sputtering the second element from Group III onto the substrate to provide the piezoelectric thin film (see Fig 2; Para 0010-0011 and 0029-0030). 
[3] wherein the first element from Group III comprises Aluminum (Al) (aluminum 102, Fig 2) and the second element from Group III comprises Scandium (Sc) (scandium 101, Fig 2). 
[9] heating the substrate to the temperature between about 400 degrees Centigrade to about 600 degrees Centigrade to provide the sputtering temperature of the substrate (18-600°C, Para 0037). 

As per claim 1, Teshigahara is silent regarding the crystallinity of the nitride of the Group III element sputtered on the substrate, and therefore does not explicitly disclose a crystallinity of less than about 1.0 degree at FWHM to about 10 arcseconds at FWHM measured using X-ray diffraction.
However, secondary reference, Yamada discloses similar method of forming a piezoelectric thin film wherein a substrate (substrate 11, Fig 1-2) is heated to a temperature between about 350 degrees Centigrade and about 850 degrees Centigrade (see Table 3 that indicates the piezoelectric thin film depositing conditions include substrate temperature that is between 240-350°C, which is considered to be between about 350 degrees Centigrade and about 850 degrees Centigrade as claimed; for example “about” 350 degrees is considered for the sake of examination to be plus or minus 25%, i.e. 262.5-437.5°C) to provide a sputtering (see Table 3 that indicates the piezoelectric thin film characteristics include FWHW measured using X=ray diffraction from 0.9-1.9°, which is considered to be about 1.0 degree to about 10 arcseconds; for example “about” 1.0 degree is considered for the sake of examination to be plus or minus 25%, i.e. 0.75 degree to 1.25 degree; Para 0090 line 25-33 and Para 0094 line 25-33) in order to enhance the band width characteristics, enhance frequency temperature characteristics, and reduce insertion loss of the piezoelectric thin film (Para 0011 line 13-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Teshigahara with the aforementioned teachings of Yamada as to modify the crystallinity of the nitride of the Group III element sputtered on the substrate to be less than about 1.0 degree at FWHM to about 10 arcseconds at FWHM measured using X-ray diffraction with the reasonable expectation that this would result in a piezoelectric thin film with enhanced the band width characteristics, enhanced frequency temperature characteristics, and reduced insertion loss (Yamada: Para 0011 line 13-24).

As per claim 10, Teshigahara discloses that it is known in the art to form surface acoustic wave elements and other devices from the piezoelectric thin films described (Para 0003), and Yamada discloses that it is known in the art to form surface acoustic wave elements, thin film bulk acoustic resonators, and stacked thin film bulk acoustic wave resonators and filters using the piezoelectric thin films described (Para 0004-0005) and describes specific embodiments of forming stacked thin film bulk acoustic wave resonators on top of the piezoelectric thin film (see Fig 1-2; Para 0080).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the above combination of Teshigahara and Yamada as to form an acoustic resonator device on the piezoelectric thin film with the reasonable expectation that (Teshigahara: Abstract) (Yamada: Para 0010-0011) known to improve acoustic resonator devices.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0064645 to Teshigahara in view of US 2007/0080611 to Yamada in further view of US 2015/0381144 to Bradley.
As per claim 4, Teshigahara discloses that the group III element (aluminum) is sputtered from the target to the substrate to form the piezoelectric thin film, but does not explicitly disclose sputtering the Group III element to provide a Group III seed layer on the substrate before forming the piezoelectric thin film.
However, third reference, Bradley discloses a similar method of forming a piezoelectric thin film wherein a seed layer of the group III element (aluminum) can be optionally provided on the substrate before forming the piezoelectric thin film (Al1-xScxN) in order to foster growth of the piezoelectric thin film on the seed layer (Para 0037).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Teshigahara and Yamada with the aforementioned teachings of Bradley as to sputter  the Group III element from the target onto the substrate at the sputtering temperature to provide a Graoup III seed layer on the substrate before forming the piezoelectric thin film with the reasonable expectation that the seed layer would foster growth of the piezoelectric thin film on the seed layer (Bradley: Para 0037).

Claims 5-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0064645 to Teshigahara in view of US 2007/0080611 to Yamada in further view of US 2015/0381144 to Bradley in even further view of US 2017/0288628 to Grannen.
As per claim 5-6, Teshigahara, Yamada, and Bradley all discloses sputtering the Group III element (aluminum) onto the substrate using a process gas (nitrogen) (Teshigahara: Para 0010, Para 0035, and Para 0043-0045)(Yamada: see nitrogen concentration in Table 3)(Bradley: Para 0028 and Para 0040) , but do not explicitly disclose applying power to a 
However, it is well-known in the art that sputtering generally includes the application of power to between a cathode and an anode to generate plasma from a process gas adjacent to the target for depositing a Group III nitride material on a substrate wherein the anode biases the substrate.
As evidence of this, fourth reference, Grannen discloses a similar method of forming a piezoelectric thin film onto a substrate (sputtering substrate 625, Fig 6) by sputtering a Group III element (aluminum) wherein power is applied to between a cathode (cathode 620, Fig 6) and an anode (anode 630, Fig 6) of a sputtering device (600, Fig 6) in order to generate plasma adjacent to a surface of a target (sputtering target 635, Fig 6) to ionize a process gas (nitrogen) in the process chamber (reaction chamber 610, Fig 6) of the sputtering device (Para 0046-0048) wherein the power applied across the cathode and anode apply a bias to the substrate so that the Group III element is sputtered on the substrate (Para 0043 line 1-9 and Para 0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Teshigahara, Yamada, and Bradley with the aforementioned teachings of Grannen as to apply a power to a cathode in the process chamber to generate plasma adjacent to a surface of the target to ionize a process gas in the process chamber for sputtering the Group III seed layer and applying a bias to the substrate during sputtering of the Group III element from the target onto the substrate with the reasonable expectation that it is well-known in the art that sputtering includes applying power across a cathode and an anode for generating plasma next to the target to ionize a process gas and biasing the substrate, and with the reasonable expectation that this would allow for a nitride of the Group III material to be uniformly applied to the substrate as a single monolithic piezoelectric layer in order to increase the possible operational frequency of the piezoelectric thin film (Grannen: Para 0048).

Claim 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0064645 to Teshigahara in view of US 2007/0080611 to Yamada in further view of US 2015/0381144 to Bradley in even further view of US 2017/0288628 to Grannen in even more further view of US 2010/0301379 to Yokoyama.
As per claim 7, Teshigahara, Yamada, Bradley, and Grannen do not explicitly disclose changing a temperature inside the process chamber during sputtering of the Group III element form the target onto the substrate according to a sputtering temperature profile.
However, fifth reference, Yokoyama discloses a similar method of forming a piezoelectric thin film onto a substrate (substrate 11, Fig 5) by sputtering a group III element (gallium and/or aluminum and/or indium, Para 0115) wherein a temperature inside the processing chamber (chamber 41, Fig 5) is controlled by a heater (heater 44, Fig 5) that applies heat to the substrate such that temperature of the substrate is heated to a temperature T1 during a first sputtering substep to increase the crystallinity of the sputtered Group III element and heated to a temperature T2 less than T1 in a second sputtering substep to increase the rate of forming the Group III thin film to increase production rate (Para 0015 and Para 0122).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Teshigahara, Yamada, Bradley, and Grannen with the aforementioned teachings of Yokoyama as to change a temperature inside the process chamber during sputtering with the reasonable expectation that this would allow for the sputtered Group III element to have increased crystallinity and increase the production rate of the Group III element (Yokoyama: Para 0015 and Para 0122).

As per claim 8, Teshigahara discloses that the power applied to the cathode during sputtering of the Group III element from the target onto the substrate can be adjusted to control the ratio of aluminum to scandium when using two target sputtering (Para 0030). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Teshigahara, Yamada, Bradley, Grannen, and Yokoyama as to change the power applied to the cathode during sputtering of the Group III element from the target onto the substrate with the reasonable (Teshigahara: Para 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729